        Case 3:14-cv-05157-SK Document 250 Filed 10/26/18 Page 1 of 2



 1   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 2   CAITLIN SINCLAIRE BLYTHE (CA SBN 265024)
     CBlythe@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5
     Attorneys for Plaintiffs
 6   RAUL BARAJAS
     ELVA BARAJAS
 7

 8

 9                                  UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION

12

13   RAUL BARAJAS and                                         Case No. 3:14-cv-05157 SK
     ELVA BARAJAS,
14                                                            PLAINTIFFS’ BENCH BRIEF
                            Plaintiffs,                       REGARDING DETENTION
15                                                            DURING PROBATION SEARCH
            v.
16                                                            Judge: Hon. Sallie Kim
     CITY OF ROHNERT PARK, a municipal                        Dept.: Courtroom D, 15th Floor
17   corporation; and JACY TATUM, DAVID                       Trial Date: October 23, 2018
     RODRIGUEZ and MATTHEW SNODGRASS,
18   officers with the City of Rohnert Park Police
     Department,
19
                            Defendants.
20

21

22          At today’s charging conference, Defendants asserted that occupants of a home can always

23   be detained during a routine probation search, even where, as here, there is no reasonable

24   suspicion that anyone in the home has committed a crime. People v. Gutierrez, 21 Cal. App. 5th

25   1146 (2018) directly refutes that assertion. In that case, deputies arrived at a home to do a routine

26   probation search. The probationer and a friend were taken outside and the friend, who was not

27   suspected of wrongdoing, was told to sit on the porch. Deputies later determined that the friend

28   was on parole, searched him, and found money in his pocket. Deputies also searched the friend’s
     PLAINTIFFS’ BR. RE DETENTION
     CASE NO. 3:14-CV-05157 SK
                                                                                                        1
     sf-3956535
        Case 3:14-cv-05157-SK Document 250 Filed 10/26/18 Page 2 of 2



 1   car, and found a shotgun round and methamphetamine. The friend’s motion to quash was denied.
 2          The appellate court reversed. After extensively summarizing the case law, the court noted
 3   that detentions are “seizures” and may be undertaken if there is “articulable suspicion that a
 4   person has committed or is about to commit a crime.” Id. at 920. Citing U.S. Supreme Court
 5   precedent, the court noted that “specific and articulable facts” have to justify the detention. Id. at
 6   921 (emphasis in original; citations omitted). The court recognized certain limited exceptions
 7   (such as briefly detaining someone to determine if he or she is a gang member) and held that the
 8   30 to 50 minute detention of the friend was unreasonable.
 9          In our case, Officer Tatum testified that the Plaintiffs and their children were free to leave.
10   Whether or not that is true in fact (and Plaintiffs strongly believe it is not), it illustrates that
11   Defendants do not contend that there were any facts justifying a detention.              Defendants’
12   suggestion that police can always detain everyone in the home for the duration of a probation
13   search is not the law in California. Instead, the jury should be instructed that Plaintiffs and their
14   children could only be detained if there were specific and articulable facts that they have
15   committed or are about to commit a crime.
16
     Dated: October 26, 2018                       MORRISON & FOERSTER LLP
17

18
                                                   By:     /s/ Arturo J. González
19                                                            ARTURO J. GONZÁLEZ
20                                                         Attorney for Plaintiffs
                                                           RAUL BARAJAS,
21                                                         ELVA BARAJAS
22

23

24

25

26

27

28
     PLAINTIFFS’ BR. RE DETENTION
     CASE NO. 3:14-CV-05157 SK
                                                                                                         2
     sf-3956535
